J-A15006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

MICHAEL ASCENZI

                        Appellant                  No. 1346 MDA 2016


           Appeal from the Judgment of Sentence July 13, 2016
             In the Court of Common Pleas of Luzerne County
           Criminal Division at No(s): CP-40-SA-0000158-2016
                                       CP-40-SA-0000159-2016


BEFORE: MOULTON, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY MOULTON, J.:                       FILED AUGUST 02, 2017

      Michael Ascenzi appeals, pro se, from the July 13, 2016 judgment of

sentence entered in the Luzerne County Court of Common Pleas following his

convictions for exceeding the maximum speed, 75 Pa.C.S. § 3362, and

driving while operating privilege suspended, 75 Pa.C.S. § 1543(a).      We

affirm.

      The trial court thoroughly summarized the facts underlying this appeal

in its Pennsylvania Rule of Appellate Procedure 1925(a) opinion, which we

adopt and incorporate herein. See Opinion, 1/13/17, at 1-3.

      On April 12, 2016, Magisterial District Judge (“MDJ”) Alexandra Kokura

Kravitz, whose district includes Jenkins Township, convicted Ascenzi of the

above-referenced offenses.   Ascenzi filed a summary appeal with the trial

court, which held an evidentiary hearing on July 13, 2016. At the hearing,
J-A15006-17



Ascenzi challenged MDJ Kravitz’s jurisdiction to adjudicate the case, arguing

that the arresting officer, Officer Christopher Purcell, should have filed the

citations with the MDJ in neighboring Plains Township. At the conclusion of

the hearing, the trial court: determined that MDJ Kravitz had jurisdiction;

found Ascenzi guilty of both offenses; and sentenced Ascenzi to pay a

$1,000 fine plus costs. Ascenzi timely appealed to this Court.

       On appeal, Ascenzi asserts that the trial court erred in concluding that

MDJ Kravitz had jurisdiction to adjudicate his traffic citations. 1      Ascenzi

contends that because Officer Purcell stopped Ascenzi’s vehicle in Plains

Township, Officer Purcell should have filed the citations with the MDJ in

Plains Township. We disagree.

       Pennsylvania Rule of Criminal Procedure 130 provides:        “All criminal

proceedings in summary and court cases shall be brought before the issuing

____________________________________________


       1
         In his statement of questions involved, Ascenzi also purports to
challenge the legality of his sentence, see Ascenzi’s Br. at 3, an issue not
raised in his Rule 1925(b) statement of errors complained of on appeal.
Although the legality of a sentence is generally a non-waivable issue, we find
Ascenzi’s sentencing claim waived because he failed to develop it in a
manner      making     meaningful     appellate   review     possible.       See
Commonwealth v. Love, 896 A.2d 1276, 1287-88 (Pa.Super. 2006)
(finding legality of sentence claim waived for appellant’s “fail[ure] to present
any argument whatsoever” in his brief). Ascenzi does not discuss the issue
in the argument section of his brief, nor did he address it during oral
argument before this Court. See Commonwealth v. Johnson, 985 A.2d
915, 924 (Pa. 2009) (“[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”).



                                           -2-
J-A15006-17



authority for the magisterial district in which the offense is alleged to

have occurred or before an issuing authority on temporary assignment to

serve such magisterial district . . . .”      Pa.R.Crim.P. 130(A) (emphasis

added).

      Here, the evidence established that Ascenzi committed the traffic

offenses within the boundaries of Jenkins Township and, thus, within MDJ

Kravitz’s district.    Officer Purcell testified that State Road 315 traverses

approximately 500-600 feet through Jenkins Township and that Ascenzi was

traveling on that portion of State Road 315 when he committed the offenses.

N.T., 7/13/16, at 5, 10. The trial court, as the factfinder, credited Officer

Purcell’s testimony.     See id. at 16-17.   Therefore, we conclude that MDJ

Kravitz had jurisdiction over Ascenzi’s citations under Rule 130(A).

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/2/2017




                                      -3-
Circulated 07/21/2017 12:42 PM